73 U.S. 770 (____)
6 Wall. 770
UNITED STATES
v.
HART.
Supreme Court of United States.

*772 Mr. Robert Leech, for the appellee, and in support of the decree below, contended that &mdash.
Mr. Justice NELSON delivered the opinion of the court.
The Supreme Court in reversing the judgment below, held, that the act in question did not extend to, or embrace proceedings under the act of 17th of July, 1862, providing for confiscation of the property of persons engaged in, or aiding and abetting the rebellion, of the correctness of which decision we can entertain no doubt.
If the District Court below could have, under any circumstances, jurisdiction of the case, according to the practice as settled in the cases of the Union Insurance Company v. United States, Armstrong's Foundry and the St. Louis Street Foundry,[*] decided at the present term, as it has been tried on the admiralty side of the court, the proper disposition of it would *773 be to reverse the decree, and remand the cause to the court below, with directions to enter a decree remitting it to the District Court that it might be tried on the common law side with a jury, the seizure having been made on land, and not on waters navigable from the sea. But, as the Supreme Court of the Territory has reversed the decree of confiscation for the want of jurisdiction, in the correctness of which judgment we concur, the proper disposition of it will be to AFFIRM THE DECREE, as this reaches directly the right conclusion in the case.
NOTE. Like decrees were made in the similar cases of United States v Crosby, and United States v. Gillet, as governed by this one.
NOTES
[*]  The last preceding three cases.